          Case 1:20-cv-05583-AKH Document 91 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, STATE OF
 CALIFORNIA, COMMONWEALTH OF
 MASSACHUSETTS, STATE OF
 COLORADO, STATE OF CONNECTICUT,
 STATE OF DELAWARE, DISTRICT OF
 COLUMBIA, STATE OF HAWAII, STATE
 OF ILLINOIS, STATE OF MAINE, STATE
 OF MARYLAND, STATE OF MICHIGAN,
 STATE OF MINNESOTA, STATE OF
 NEVADA, STATE OF NEW JERSEY,
 STATE OF NEW MEXICO, STATE OF
 NORTH CAROLINA, STATE OF
 OREGON, COMMONWEALTH OF
 PENNSYLVANIA, STATE OF RHODE
 ISLAND, STATE OF VERMONT,                          Civil Action No. 1:20-cv-5583-AKH
 COMMONWEALTH OF VIRGINIA, and
 STATE OF WISCONSIN,

                         Plaintiffs,

                 v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,
 ALEX M. AZAR II, in his official capacity as
 Secretary of Health and Human Services, and
 ROGER SEVERINO, in his official capacity
 as Director of the Office for Civil Rights at
 the United States Department of Health and
 Human Services,

                         Defendants.


               NOTICE OF INTENT TO OPPOSE DEFENDANTS’ MOTION

       Plaintiffs the State of New York, et al. (“Plaintiffs”) respectfully notify the Court and all

parties of Plaintiffs’ intent to oppose Defendants’ motion for a stay, or, in the alternative, to

consolidate briefing and set a briefing schedule [ECF No. 88]. Plaintiffs intend to file their

opposition no later than 14 days after service of the Motion, as provided by Local Rule 6.1(b).
         Case 1:20-cv-05583-AKH Document 91 Filed 09/21/20 Page 2 of 2




Dated: September 21, 2020                  Respectfully submitted,

                                           LETITIA JAMES
                                           Attorney General of the State of New York

                                           Matthew Colangelo
                                            Chief Counsel for Federal Initiatives

                                           Elena Goldstein
                                            Deputy Chief, Civil Rights Bureau

                                           By: /s/ Joseph J. Wardenski
                                           Joseph J. Wardenski, Senior Trial Counsel
                                           Fiona J. Kaye, Assistant Attorney General
                                           Travis England, Assistant Attorney General
                                           Marissa Lieberman-Klein, Special Assistant
                                           Attorney General*
                                           Office of the New York State Attorney General
                                           28 Liberty Street
                                           New York, NY 10005
                                           (212) 416-8441
                                           Joseph.Wardenski@ag.ny.gov

                                           Attorneys for the State of New York

                                           * Application for admission to SDNY forthcoming




                                       2
